Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 Mar 2022 has been entered. 
Status of Claims and Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 07 Mar 2022.
Claims 1-3, 5-11, 13-15, 21-27 are pending. Claims 1, 8, 23 are amended. Claims 4 and 12 are currently canceled. Claims 16-20 are previously canceled. Claims 26 and 27 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” (claim 1); “input/output unit” (claim 21).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “control device” (claim 1) shall be interpreted in light of paragraph [0062] and Fig. 5 as comprising a computer or equivalents thereof (i.e. a controller); input/output unit (claim 21) shall be interpreted in light of paragraph [0065] as comprising monitors, keyboards, pointing devices, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (and depending claim 9) is/are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of amendments to claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”) and Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”).
Regarding claim 1, Ohashi teaches a semiconductor device manufacturing system (plasma processing apparatus, Fig. 1, paragraph [0012],[0014], title), comprising: 
a chamber (comprising process chamber 11, Fig. 1, paragraph [0014]); 
a chuck (comprising electrostatic chuck (ESC) 12, Fig. 1) housed in the chamber (comprising 11, Fig. 1) and configured to hold a substrate (wafer 1, Fig. 1, paragraph [0016]), wherein the chuck comprises: 
a passage (comprising second flow path 12b, Fig. 1) extending along a periphery of the chuck (comprising 12, Fig. 1) and dividing the chuck into an inner portion (i.e. a central portion) and an outer sidewall portion (as understood from Fig. 1), wherein the passage (comprising 12b, Fig. 1) is configured to transport a fluid (i.e. inert gas, paragraph [0020]); and 
a first plurality of openings (comprising gas holes P1, Fig. 1 and 2, paragraph [0020], [0025]) through the outer sidewall portion of the chuck and interconnected with the passage, wherein the first plurality of openings are configured to dispense (i.e. discharge) the fluid (i.e. inert gas, paragraph [0020]); and
a control device (comprising controller 19, Fig. 1) (paragraph [0023])
Ohashi does not explicitly teach a vacuum pump coupled to the chamber, the control device (interpreted under U.S.C. 112(f) as comprising a controller or computer or equivalents thereof) is configured to control a translational displacement and a rotation of the chuck and the passage is configured to transport a liquid and the first plurality of openings are configured to dispense a liquid while the vacuum pump extracts liquid from the chamber.
However, Harada teaches a semiconductor manufacturing system (substrate processing apparatus, Fig. 1, 8, 9, title; paragraph [0006]) comprising a control device (comprising controller 221, Fig. 1, 8, 9) configured to control a translational displacement (i.e. 
Additionally, Ohashi teaches that the control device/controller 19 is configured to control the operation of the apparatus/system (paragraph [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control device/controller (Ohashi: 19, Fig. 1) to control a translational displacement and a rotation of the chuck in view of teachings of Harada in the apparatus of Ohashi to enable wafer/substrate loading/unloading and uniform wafer/substrate processing (Harada: paragraph [0047]-[0048]).
Ohashi in view of Harada as applied above does not explicitly teach a vacuum pump coupled to the chamber and that the passage is configured to transport a liquid and the first plurality of openings are configured to dispense a liquid while the vacuum pump extracts liquid from the chamber.
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) including a vacuum pump (comprising turbo pump 120 and mechanical pump 122, paragraph [0031]; comprising turbo pump 420 and mechanical pump 402, Fig. 4, paragraph [0051]) coupled to the chamber (comprising 102, Fig. 1; comprising 402, Fig. 4). Suuronen teaches that the vacuum pump enables the chamber to reach a desired pressure/vacuum level for processing (paragraph [0031], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a vacuum pump and couple it to the chamber (Ohashi: 11, Fig. 
Further, Suuronen teaches a chuck (comprising platen 404, Fig. 4) including a passage (comprising feed-through channel 412, Fig. 4, paragraph [0051]) and an opening (comprising open end of feed-through channel 412, Fig. 4) wherein the passage (comprising 412, Fig. 4) is configured to transport a cleaning substance (paragraph [0052]-[0053]) and the opening (comprising open end of 412, Fig. 4) is configured to dispense a cleaning substance (paragraph [0052]-[0053]), wherein the cleaning substance can include a liquid (paragraph [0034],[0045], claim 10), and the vacuum pump (comprising 420 and 422, Fig. 4) extracts the cleaning substance while the cleaning substance is dispensed (paragraph [0054]). Suuronen further teaches such a configuration allows spraying/supplying the cleaning substance from the chuck/platen itself using existing coolant delivery systems (paragraph [0050]-[0053]) to perform in-situ cleaning of the chuck/platen to reduce backside particles on a substrate (paragraph [0030], abstract).
Further Ohashi teaches the passages (12b, Fig. 1 and 2) and openings (P1, Fig. 1 and 2) are part of an existing coolant delivery system (paragraph [0014], [0020]) of the semiconductor device manufacturing system (Ohashi: plasma processing apparatus, Fig. 1, paragraph [0012], [0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Ohashi: comprising second flow path 12b, Fig. 1) and the openings (Ohashi: comprising gas holes P1, Fig. 1 and 2) to transport and dispense a liquid/cleaning substance, respectively,(i.e. flowing  and or dispensing a cleaning substance which can be a liquid into an existing coolant system of the semiconductor device manufacturing system) while the vacuum pump extracts the liquid/cleaning substance from the chamber in view of teachings of Suuronen in the apparatus of Ohashi in view of Harada to enable cleaning of 
Regarding claim 2, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 as applied above and Ohashi further teaches wherein the chuck further comprises a second plurality of openings (comprising openings of first flow paths 12a at the top of insulator 22, Fig. 1, paragraph [0016],[0020]) disposed on a top surface of the chuck (comprising 12, Fig. 1) and configured to dispense (i.e. discharged) the fluid (i.e. inert gas)(paragraph [0020]) wherein the "fluid" can be a "liquid" per teachings and combination of Suuronen as discussed above.
Regarding claim 3, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 and 2 as applied above and Ohashi further teaches wherein the chuck (comprising 12, Fig. 1) further comprises another passage (comprising first flow path 12a, Fig. 1) extending through the chuck and interconnected with the second plurality of openings (comprising opening of 12a at the top of chuck 12, Fig. 1). Note: opening 12a of Ohashi is substantially similar to openings 230 of instant application Fig. 2B paragraph [0038] and passage 12a of Ohashi is substantially similar to passage 228, Fig. 2B and paragraph [0038] of the instant application.
Regarding claim 5, Ohashi in view of Harada and Suuronen as applied above teaches all of the limitations of claim 1 including a chuck (Ohashi: 12, Fig. 1) having a supply of fluid (i.e. inert gas) (Ohashi: paragraph [0020]), but does not explicitly teach wherein the chamber comprises an inlet port fluidly connected to the chuck and configured to supply the liquid to the chuck.
However, Ohashi teaches that the fluid (i.e. inert gas/coolant) is supplied from a coolant feeder (16, Fig. 1, paragraph [0014]) having arrows schematically showing connection from the 
Additionally, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be a liquid (paragraph [0034], [0045], claim 10]) to enable in situ cleaning of the platen to reduce backside particles on a substrate (abstract, paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inlet port fluidly connected to the chuck and configured to supply the fluid to the chuck in view of teachings of Ohashi and Suuronen in the apparatus of Ohashi in view of Harada and Suuronen to enable supply of fluid from a source outside of the chamber to the passages in the chuck for suitable fluid/liquid distribution to the openings in the chuck for uniform substrate processing. Furthermore, it would be obvious to configure the inlet port supply a fluid which is a liquid in view of teachings of Suuronen to enable supplying a liquid for reducing particles/cleaning the system (Suuronen: abstract, paragraph [0030]).
Regarding claim 6, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 as applied above and Ohashi further teaches wherein the chuck further comprises a platen (comprising insulator 22 having HV electrode 21, Fig. 1) configured to hold the substrate (wafer 1, Fig. 1) (paragraph [0016]).
Regarding claim 7, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 and 6 as applied above and Ohashi further teaches wherein the first plurality of openings (comprising P1, Fig. 1 and 2) are disposed on a sidewall (i.e. side face) of the platen (comprising 22 and 21, Fig. 1) (paragraph [0016], [0020]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”) and Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied to claims 1, 2, 3, 5, 6, 7 above and further in view of Mohn et al. (US 2012/0161405 A1 hereinafter “Mohn”).
Regarding claim 8, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 6 as applied above and Ohashi further teaches wherein the chuck further comprises: a base structure (comprising ESC base 23, Fig. 1, paragraph [0023]) underlying the platen (comprising 22 and 21, Fig. 1).
Ohashi in view of Harada and Suuronen as applied above do not explicitly teach one or more supporting rods embedded in the base structure.
However, Ohashi teaches supporting rods (comprising pins, not shown) configured to support the substrate for wafer placement (paragraph [0016]).
 Additionally, Mohn teaches a semiconductor manufacturing system (comprising reactor 400, Fig. 4A-4E, paragraph [0032],[0115]) including a chuck (comprising pedestal 420 including wafer chuck 412, Fig. 4A, paragraph [0217]; comprising wafer support apparatus 1420, Fig. 14E and 14G) having one or more supporting rods (comprising lift pin assemblies 1428, Fig. 14C,14E and 14G) embedded in the base structure (comprising base plate 1425, Fig. 14C and 14G) (paragraph [0246]-[0247]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the supporting rods (Ohashi: pins, paragraph [0016]) to be embedded in the base structure (Ohashi: 23, Fig. 1) in view of teachings of Mohn in the apparatus of Ohashi in view of Harada and Suuronen as a known suitable alternative configuration of a chuck which would enable suitably supporting the wafer/substrate on the chuck via the one or more supporting rods during loading and to dispose the one or more supporting rods into the chuck after the wafer has been loaded onto the chuck such that the supporting rods are not interfering with substrate processing.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”), Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) and Mohn et al. (US 2012/0161405 A1 hereinafter “Mohn”) applied to claim 8 above and further in view of Mardian et al. (US 2003/0215569 A1 hereinafter “Mardian”).
Regarding claim 9, Ohashi in view of Harada, Suuronen and Mohn teaches all of the limitations of claim and 8 as applied above. 
Ohashi further teaches wherein the first plurality of openings (comprising P1, Fig. 1 and 2) are disposed over an outer sidewall of the platen (comprising 22 and 21, Fig. 1).
 Ohashi in view of Harada, Suuronen and Mohn as applied above do not explicitly teach that the first plurality of openings are disposed on an outer sidewall of the base structure.
However, Mardian teaches an apparatus (comprising substrate holder 24f, Fig. 6) configured for supporting a substrate (paragraph [0027]) including a platen (i.e. upper wider part of 24f, Fig. 6) and base (comprising narrower support shaft shape 26f, Fig. 6) wherein a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the platen and the base (as understood from Fig. 6)(paragraph [0027]). Mardian further teaches that such a configuration can enable providing a fluid (i.e. inert gas) from the plurality of openings (i.e. purge gas inlets) preventing undesired material deposition on the component (i.e. substrate holder 24f) surface (paragraph [0028]).
Additionally, Ohashi teaches providing the plurality of openings (P1, Fig. 1 and 2) and flowing a fluid (i.e. inert gas) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provided/add a plurality of openings disposed on an outer sidewall of the base structure (Ohashi: 23, Fig. 1) in view of teachings of Mardian in the apparatus of Ohashi in view of Harada, Suuronen and Mohn as a known suitable alternative configuration of a .
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”).
Regarding independent claim 10, Ohashi teaches an apparatus, comprising: 
a base structure (comprising ESC base 23, Fig. 1, paragraph [0016]) comprising a passage (comprising second flow paths 12b, Fig. 1, paragraph [0020]) extending along a periphery of the base structure (i.e. in the same direction as the periphery of the base, as understood from Fig. 1 and 2, the periphery of the base extends in a vertical direction as well as a circumferential direction and Fig. 1 clearly shows that passage 12b at least extends along a vertical direction of the base)  and dividing the base structure (23, Fig. 1) into an inner portion (i.e. central portion) and an outer sidewall portion (as understood from Fig. 1, the arrangement of passage 12b divides the base structure 23 into a central portion and an outer sidewall portion); and 
a platen (comprising insulator 22 and embedded HV electrode 21, Fig. 1, paragraph [0016]) disposed over the base structure (23, Fig. 1) and configured to hold a substrate (wafer 1, Fig. 1), wherein a top surface of the platen comprises a plurality of openings (comprising the end openings at the top of 22 of first flow paths 12a, Fig. 1, paragraph [0020]) configured to dispense (i.e. discharge) a fluid (i.e. inert gas) (paragraph [0020]).
Ohashi does not explicitly teach the passage is configured to transport a liquid and the first plurality of openings are configured to dispense a liquid.
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) comprising a chuck (comprising platen 404, Fig. 4) including a 
Further Ohashi teaches the passages (12b, Fig. 1 and 2) and openings (P1, Fig. 1 and 2) are part of an existing coolant delivery system (paragraph [0014], [0020]) of the semiconductor device manufacturing system (Ohashi: plasma processing apparatus, Fig. 1, paragraph [0012], [0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Ohashi: comprising second flow path 12b, Fig. 1) and the openings (Ohashi: comprising gas holes P1, Fig. 1 and 2) to transport and dispense a liquid, respectively,(i.e. flowing  and or dispensing a fluid which can be a liquid into an existing coolant system of the semiconductor device manufacturing system) in view of teachings of Suuronen in the apparatus of Ohashi in view of Harada to enable cleaning of the chuck using an existing fluid delivery system of the chuck and thus reducing particles on the substrate  (Suuronen: abstract, paragraph [0030]) and enable in situ cleaning of the chuck without breaking vacuum and thus reducing system down time.
 Regarding claim 11.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied in claim 10 and 11 above further in view of Mizuno et al. (US 6,129,046 hereinafter “Mizuno”).
Regarding claim 13, Ohashi in view of Suuronen teaches all of the limitations of claim 10 as applied above including a passage (Ohashi: comprising 12b, Fig. 1) in a base structure (Ohashi: comprising 12, Fig. 1) and Ohashi further teaches that the passage (12b, Fig. 1) extends into the platen (comprising 21 and 22, Fig. 1).
Ohashi does not explicitly teach wherein the passage circularly surrounds the platen.
However, Ohashi teaches a plurality of passages 12b arranged in a circular manner (Fig. 2) to radially distribute fluid/inert gas from openings P1 (Fig. 2, paragraph [0020]) to prevent undesirable deposition/etching of material on a part of the substrate/wafer (paragraph [0029]-[0032]).
Additionally, Mizuno teaches a chuck (comprising support member 51 including electrostatic chuck plate 57, block heater 56, upper member 52, intermediate member 53, and lower member 54; Fig. 1, col 4 line 50-56) including a passage (comprising annular groove 70, Fig. 3, col 6 line 24-27) in a platen (comprising upper member 52, Fig. 3) to supply purge gas (i.e. a fluid) to a plurality of radial grooves (71, Fig. 3) to openings (comprising passages 72, Fig. 3) to prevent undesirable deposition of material onto the backside of the wafer (col 5 line 3-6) and chamber components (i.e. surface of block heater 56, Fig. 1) (col 6 line 42-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passage (Ohashi: 12b, Fig. 1) to circularly surround (i.e. a ring/annular shape which circumscribes) platen (Ohashi: 23, Fig. 1) such that the passage (Ohashi: 12b, Fig. 1) is configured to be an annular ring which connects to the radial portions of passages (Ohashi: 12b, Fig. 2) leading out to the openings (Ohashi: P1, Fig. 1 and 2) in view of teachings of Mizuno in the apparatus of Ohashi in view of Suuronen as a known suitable .
Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied to 10 and 11 above and further in view of Mardian et al. (US 2003/0215569 A1 hereinafter “Mardian”).
Regarding claim 14, Ohashi in view of Suuronen as applied above teaches all of the limitations of claim 10 including a chuck (Ohashi: 12, Fig. 1) having a base structure (Ohashi: 23, Fig. 1) and the chuck is configured to dispense (i.e. discharge or supply) a liquid (per combination and teachings of Suuronen as applied in claim 10 above).
Ohashi does not explicitly teach another plurality of openings through the outer sidewall portion of the base structure and configured to dispense the liquid.
However, Mardian teaches an apparatus (comprising substrate holder 24f, Fig. 6) configured for supporting a substrate (paragraph [0027]) including a platen (i.e. upper wider part of 24f, Fig. 6) and base (comprising narrower support shaft shape 26f, Fig. 6) wherein a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the platen and the base (as understood from Fig. 6)(paragraph [0027]). Mardian further teaches that such a configuration can enable providing a fluid (i.e. inert gas) from the plurality of openings (i.e. purge gas inlets) preventing undesired material deposition on the component (i.e. substrate holder 24f) surface (paragraph [0028]).
Additionally, Ohashi teaches providing the plurality of openings (P1, Fig. 1 and 2) and flowing a fluid (i.e. inert gas) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
Further, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provided/add a plurality of openings disposed on an outer sidewall of the base structure (Ohashi: 23, Fig. 1) and configured to dispense (i.e. discharge/supply/distribute) the fluid (i.e. gas) in view of teachings of Mardian in the apparatus of Ohashi in view of Suuronen as a known suitable alternative configuration of a chuck/substrate supporting apparatus which would enable prevention of undesirable material deposition on the chuck/substrate supporting apparatus (Mardian: paragraph [0028]). Furthermore, it would be obvious to configure plurality of openings disposed on an outer sidewall of the base structure to dispense a liquid in view of teachings of Suuronen to enable supplying a liquid for reducing particles/cleaning the chuck (Suuronen: abstract, paragraph [0030], [0034]).
Regarding claim 15, Ohashi in view of Suuronen and Mardian as applied above teaches all of the limitations of claim 14 including a chuck (Ohashi: 12, Fig. 1) having a base structure (Ohashi: 23, Fig. 1) and modified in view of Mardian in claim 14 above to include a plurality of openings in the outer sidewall portion of the base structure configured to dispense (i.e. discharge or supply) a liquid (in view of teachings of Suuronen).
Ohashi in view of Suuronen and Mardian as applied above do not explicitly teach wherein the other plurality of openings (i.e. the plurality of openings on the outer sidewall portion of the base structure) are fluidly interconnected with the passage.
However, Ohashi teaches that the passage (comprising 12b, Fig. 1) provides a fluid (i.e. inert gas) (paragraph [0020]) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
Additionally, Mardian teaches a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the base (comprising narrower support shaft shape 26f, Fig. 6) (as understood from Fig. 6)(paragraph [0027]). Mardian further teaches 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly interconnect the passage (Ohashi: 12b, Fig. 1) with the other plurality of openings (i.e. the plurality of openings on the outer sidewall portion of the base structure; Mardian: 75, Fig. 6) in view of teachings of Ohashi and Mardian in the apparatus of Ohashi in view of Suuronen and Mardian as a known suitable means of providing/supplying a fluid from a passage to a plurality of openings on a sidewall of a chuck to enable preventing undesired material deposition on the chuck.
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin.
Regarding independent claim 21, Matyushkin teaches a control system (comprising controller 135, Fig. 1; comprising computer system 200, Fig. 2, paragraph [0041]) for a semiconductor device manufacturing apparatus (comprising plasma processing system, 100, Fig. 1, paragraph [0003],[0040]), the control system comprising:
a processor (202, Fig. 2, paragraph [0041]);
a communication bus (comprising communications infrastructure 216, Fig. 2, paragraph [0041]) coupled to the processor (202, Fig. 2);
an input/output unit (see interpretation under U.S.C. 112(f) above) (comprising display device 204 and user interface devices 212 including keyboards, mice, touch screens, Fig. 2, paragraph [0041]) coupled to the processor (202, Fig. 2) via the communication bus (216, Fig. 2); and 
a computer memory (comprising main memory 206, storage device 208, and removable storage device 210, Fig. 2; paragraph [0041]) communicatively coupled to the processor (202, Fig. 2) via the communication bus (216, Fig. 2), the computer memory (comprising 206, 208, 210, Fig. 2) having stored thereon instructions (paragraph [0043]) for controlling a chuck-based device (comprising ESC 108, Fig. 1, the controller 135 is configured to at least control the chucking source and the coolant gas provided to the chuck (paragraph [0040])) housed in a chamber (comprising processing chamber 109, Fig. 1) of the semiconductor device manufacturing apparatus (comprising 100, Fig. 1), the chuck-based device configured to support a semiconductor wafer (substrate 112, Fig. 1) on a platen (comprising the plate shaped portion of 108, Fig. 3-9, paragraph [0040]).
Matyushkin does not explicitly teach that the chuck-based device is configured to perform a self-cleaning operation using a decontamination (i.e. cleaning) liquid.
However, Matyushkin teaches that the semiconductor device manufacturing apparatus (comprising plasma processing system, 100, Fig. 1) is configured to perform cleaning (i.e. decontamination) (paragraph [0003]).
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) comprising a control unit (comprising 406, Fig. 4, paragraph [0052]) and a chuck (comprising platen 404, Fig. 4) including a passage (comprising feed-through channel 412, Fig. 4, paragraph [0051]) and an opening (comprising open end of feed-through channel 412, Fig. 4) wherein the passage (comprising 412, Fig. 4) is configured to transport a cleaning substance (paragraph [0052]-[0053]) and the opening (comprising open end of 412, Fig. 4) is configured to dispense a cleaning substance (paragraph [0052]-[0053]), wherein the cleaning substance can include a liquid (paragraph [0034],[0045], claim 10). Suuronen further teaches such a configuration allows spraying/supplying the cleaning substance 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck-based device (Matyushkin: comprising ESC 108, Fig. 1) to perform a self-cleaning operation using a decontamination/cleaning liquid (i.e. flowing  and or dispensing a fluid which can be a liquid via an existing coolant delivery system of the chuck-based device for the purpose of cleaning) in view of teachings of Suuronen in the apparatus of Matyushkin to enable cleaning of the chuck using an existing fluid delivery system of the chuck and thus reducing particles on the substrate  (Suuronen: abstract, paragraph [0030]) and enable in situ cleaning of the chuck without breaking vacuum and thus reducing system down time.
Alternatively, Suuronen teaches a control system (comprising control unit 106, Fig. 1, paragraph [0033]; comprising control unit 406, Fig. 4, paragraph [0052]; see also, paragraph [0009], [0013]) for a semiconductor manufacturing apparatus (comprising system 100, Fig, 1, paragraph [0031]; comprising system 400, Fig. 4, paragraph [0050]; see also paragraph [0002]),  for controlling (paragraph [0052], i.e. controlling supply of cleaning substance through the chuck) a chuck based-device (comprising platen 404,  feed through 412, pipe line 410, Fig. 4, paragraph [0051])  housed in a chamber (comprising process chamber 402, Fig. 4, paragraph [0051], claim 1), the chuck-based device (comprising platen 404, feed through 412, pipe line 410, Fig. 4, paragraph [0051]) configured to support a semiconductor wafer on a platen (comprising 404, Fig. 4, paragraph [0051],[0053])  and perform a self-cleaning operation using a decontamination (i.e. cleaning) liquid (paragraph [0034],[0050]-[0053], claim 10).
Suuronen does not explicitly teach a processor; a communication bus coupled to the processor; an input/output unit coupled to the processor via the communication bus; and a 
However, Matyushkin teaches a control system, details of teachings are discussed in detail above and shall not be repeated here. Matyushkin further teaches that the control system enables executing a sequence of instructions using a processor (i.e. automated control of the semiconductor manufacturing device apparatus via stored instructions on a control system/computer/controller) (paragraph [0043], see also paragraph [0041]-[0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a control system comprising a processor; a communication bus coupled to the processor; an input/output unit coupled to the processor via the communication bus; and a computer memory communicatively coupled to the processor via the communication bus, the computer memory having stored thereon instructions for controlling the chuck-based device in view of teachings of Matyushkin in the apparatus of Suuronen to enable automated control of the semiconductor manufacturing device apparatus.
 Regarding claim 22, Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushking teaches all of the limitations of claim 21 above.
 With regards to combination of Matyushking in view of Suuronen, Matyushkin further teaches wherein the chuck-based device (ESC 108, Fig. 1) comprises openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) configured to dispense (i.e. discharge, supply) the decontamination fluid (i.e. cleaning liquid, per modification of Matyushkin in view of teachings of Suuronen applied in claim 21 above).
With regards to combination of Suuronen in view of Matyushkin, Suuronen teaches that the chuck-based device (comprising 404, Fig. 4) comprises at least one opening (comprising opening of feed through 412, Fig. 4), but does not explicitly teach a plurality of openings on the chuck-based device.
However, Matyushkin teaches providing a plurality of openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4, paragraph [0045]-[0048]) in the chuck-based device (comprising 108, Fig. 1) configured to deliver a gas at different pressure to different areas of the substrate for temperature control of the substrate during substrate processing (paragraph [0040],[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings in view of teachings of Matyushkin in the apparatus of Suuronen in view of Matyushkin as a known suitable alternative configuration of a chuck-based device that would enable delivering gas to a plurality of areas across a substrate during substrate processing for uniform substrate processing (Matyushkin: paragraph [0040],[0053]) and also enable spreading the fluid/liquid across the face of the chuck during in situ cleaning.
Furthermore, the courts have ruled that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. B.).
Regarding claim 23, Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-22 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Regarding combination of Matyushkin in view of Suuronen, Matyushkin further teaches a fluid inlet port (i.e. an opening necessarily formed through 150 of the chamber to allow gas from the outside gas/fluid source 151 to enter chuck 108 via the lines schematic shown connecting gas/fluid source 151 to the chuck 108, Fig. 1), and a passage (i.e. the portion of a line connecting coolant gas source 151 to the chuck 108 which extends through the chuck 108, Fig. 1) that extends through the platen (comprising a top portion of 108 which supports wafer 112, Fig. 1).
Matyushkin in view of Suuronen as applied above does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling a flow rate of the decontamination liquid through the openings, the liquid inlet port, and the passage that extends through the platen.
However, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be a liquid (paragraph [0034],[0045], claim 10]) to enable in situ cleaning of the platen to reduce backside particles on a substrate (abstract, paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet port and the passage of Matyushkin to flow a liquid in view of teachings of Suuronen in the apparatus of Matyushkin in view of Suuronen to enable supplying a liquid for reducing particles/cleaning the chuck (Suuronen: abstract, paragraph [0030], [0034).
Additionally, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin and Suuronen in the apparatus of Matyushkin in view of Suuronen to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of 
Regarding combination of Suuronen in view of Matyushkin, Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-22 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Suuronen additionally teaches a liquid inlet port (comprising port/opening through chamber 402 where 416 connects with 410, Fig. 4, as discussed in claim 21 teachings the cleaning substance can be a liquid (paragraph [0034])) and a passage (comprising 412, Fig. 4) that extends through the platen (comprising 404, Fig. 4).
 Suuronen in view of Matyushkin does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling a flow rate of the decontamination liquid, the flow rate ranging from about 3 sccm to about 30 sccm.
However, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin and Suuronen in the apparatus of Matyushkin in view of Suuronen to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of .
Claim 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin as applied to claim 23 above and further in view of Schauer et al. (US 2010/0198550 A1 hereinafter “Schauer”).
Regarding claim 24, Matyushkin in view of Suuronen (or alternatively Suuronen in view of Matyushkin) as applied above teach all of the limitations of claim 23 above including a control system having instructions (Matyushkin: paragraph [0043]) and a chuck-based device (Matyushkin: 108, Fig 1), but does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling translational motion of the chuck-based device.
However, Schauer teaches a controller (comprising 180, Fig. 1, paragraph [0025]; comprising system controller 204, Fig. 2) including instructions (paragraph [0028]) for controlling translation (i.e. lifting/lowering) motion of the chuck-based device (comprising substrate support i.e. platen 154, Fig. 1, paragraph [0017]) to position the substrate into a processing position and a transfer position (paragraph [0016], [0020],[0028],[0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system to include instructions to control a translational motion chuck (i.e. lifting/lowering) in view of teachings of Schauer in the apparatus of Matyushkin in view of Suuronen (or alternatively Suuronen in view of Matyushkin and Tomita ‘185) to enable wafer or substrate loading/unloading or processing/transfering (Schauer: paragraph [0016],[0033]).
Regarding claim 25, Matyushkin in view of Suuronen and (or alternatively Suuronen in view of Matyushkin) teach all of the limitations of claims 23 above including a control system 
However, Schauer teaches instructions for controlling the chuck-based device comprising instructions for controlling rotational motion of the chuck-based device (comprising pedestal 126, Fig. 1) to enable uniform substrate processing (paragraph [0020],[0022], [0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system to include instructions to control a rotational motion chuck-based device in view of teachings of Schauer in the apparatus of Matyushkin in view of Suuronen (or alternatively Suuronen in view of Matyushkin) to enable rotation of the wafer/substrate during processing for more uniform processing (Schauer: paragraph [0022]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin as applied to claims 21-23above and further in view of Tomita et al. (US 6,431,185 B1 hereinafter “Tomita ‘185”).
Regarding claim 26, Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-23 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Regarding combination of Matyushkin in view of Suuronen, Matyushkin in view of Suuronen as applied above does not explicitly teach the flow rate ranging from about 3 sccm to about 30 sccm.
However, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]). In other words, Suuronen teaches that flow rate is a result-effective variable that affects the cleaning process.
Furthermore, Tomita ‘185 teaches a flow rate of 1 to 10 sccm of water is suitable for cleaning a surface of a substrate (col 12 line 37-39). (note: Suuronen teaches that the cleaning substance can be water (Suuronen: paragraph [0034]). Further, taught range overlaps with claimed range of “3 sccm to about 30 sccm”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin, Suuronen, and Tomita ‘185 in the apparatus of Matyushkin in view of Suuronen to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (Suuronen: paragraph [0044]).
Regarding combination of Suuronen in view of Matyushkin, Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-23 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Suuronen in view of Matyushkin does not explicitly teach wherein the flow rate ranging from about 3 sccm to about 30 sccm.
However, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]). In other words, Suuronen teaches that flow rate is a result-effective variable that affects the cleaning process.
Furthermore, Tomita ‘185 teaches a flow rate of 1 to 10 sccm of water is suitable for cleaning a surface of a substrate (col 12 line 37-39). (note: Suuronen teaches that the cleaning substance can be water (Suuronen: paragraph [0034]). Further, taught range overlaps with claimed range of “3 sccm to about 30 sccm”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin, Suuronen, and Tomita ‘185 in the apparatus of Suuronen in view of Matyushkin to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (Suuronen: paragraph [0044]).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) and Schauer et al. (US 2010/0198550 A1 hereinafter “Schauer”) or alternatively Suuronen in view of Matyushkin) and Schauer et al. (US 2010/0198550 A1 hereinafter “Schauer”) as applied to claim 24 and 25 above and further in view of Toyoda et al. (US 2014/0087567 A1 hereinafter “Toyoda”).
Regarding claim 27, Matyushikin in view of Surronen and Schauer (or alternatively Suuronen in view of Matyushkin and Schauer) teaches all of the limitations of claim 24 as 
However, Schauer further teaches translational motion is controlled by supporting rods (comprising lift pins mechanism 138, Fig. 1, paragraph [0020]) but does not clearly teach vertical lifting or lowering of the supporting rods.
Further, Toyoda teaches vertically lifting/lower supporting rods (comprising lifting pins 266, Fig. 4, paragraph [0065], arrows in Fig. 4 indicate lifting and lowering vertical motion of the lifting pins 266) to enable loading and unloading of a wafer/substrate (paragraph [0065]).
Additionally, Matyushkin teaches the chuck-based device has lift pin holes to accommodate lift pins which are not shown, wherein the lift pins are used for lifting the substrate from the chuck surface (paragraph [0089]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide supporting rods (i.e. lift pins) of the chuck-base device and configure the controller to control vertical lifting of the supporting rods of the chuck-based device in view of teachings of Toyoda in the apparatus of Matyushikin in view of Surronen and Schauer (or alternatively Suuronen in view of Matyushkin and Schauer) to enable lifting wafer/substrate from the surface of the chuck-based device to facilitate loading and unloading (Toyoda: paragraph [0065]).
Response to Arguments
Applicant's arguments filed 07 Mar 2022 have been fully considered but they are not persuasive as further explained hereunder.
Applicant remarks (remarks page 6) that certain claim terms are interpreted under 35 U.S.C. 112(f) and does not agree with the Examiner's interpretations.
Examiner responds that Applicant has not provided further arguments regarding interpretation under U.S.C. 112(f). Discussion of U.S.C. 112(f) is deemed proper as explained in Claim Interpretation section above.
Applicant argues (remarks top of page 8) regarding independent claim 1 that Paulfus fails to disclose an apparatus that is coupled to a vacuum pump so that dispensed liquid can be extracted from the processing station. Paulfus's apparatus is used for a photoresist deposition process, which does not take place under vacuum.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Paulfus is no longer cited in the current rejections, therefore applicant’s arguments are moot.
Applicant argues (remarks bottom of page 8-middle of page 10) regarding independent claims 1 and 10 that Fig. 4 of Suuronen shows a system 400 that is only configured to dispense a gas and nowhere does Suuronen teach that cleaning substance 414 in system 400 can be a liquid. Further, system 100 of Suuronen is configured to dispense liquid but is not configured to dispense liquid through a plurality of openings in a chuck, as required by claims 1 and 10.
Examiner respectfully disagrees. Examiner further explains regarding claim 1 and 10, Suuronen does not explicitly teach that the system in Fig. 4 “is only configured to dispense a gas.” Furthermore, Suuronen teaches that “other various embodiments of and modifications to the present disclosure …will be apparent to those of ordinary skill in the art” (paragraph [0058]). Since Suuoronen teaches a specific list of suitable cleaning substances in paragraph [0034], though only explained as being used in system 100 and Fig. 1, one of ordinary skill in the art would understand that the taught listing of suitable cleaning substances including liquids would also be suitable for use in the embodiment of system 400 Fig. 4 of Suuornen absent an explicit teaching away from using liquids as a cleaning substance in system 400. Additionally, when looking at Suuronen’s claims 1, 10, and 17 together, one of ordinary skill in the art would appreciate that Suurnen teaches/suggests an invention having a delivery system configured to 
Applicant argues (remarks bottom of page 10) regarding independent claim 21 that Suuronen does not teach a chuck-based device configured to perform a self-cleaning operation using a decontamination liquid, as claimed.
Examiner respectfully disagrees. See explanation of teachings of Suuronen in the above response to arguments with regards to claim 1 and 10.
Applicant argues (remarks top of page 11) Suuronen fails to disclose "a first plurality of openings through the outer sidewall portion of the chuck and interconnected with the passage, wherein the first plurality of openings are configured to dispense the liquid while the vacuum pump extracts liquid from the chamber."
Examiner responds to applicant's arguments against the references (Suuronen) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Ohashi teaches limitation “a first plurality of openings through the outer sidewall portion of the chuck and interconnected with the passage” as explained in claim 1 and 10 rejections above. Suuronen is cited to teach dispensing a cleaning substance, which can be a liquid, into an existing coolant delivery system of a chuck. Ohashi teaches that the first plurality of openings are part of an existing coolant delivery system of a chuck, as explained in detail in claims rejections above. It would be obvious to configure the passages (Ohashi: comprising second flow path 12b, Fig. 1) and the openings (Ohashi: comprising gas holes P1, Fig. 1 and 2) to transport and dispense a liquid, respectively,(i.e. flowing  and or dispensing a fluid which can be 
In light of the above, independent claims 1, 10, and 21 are rejected. New claims 26 and 27 are rejected as discussed in detail above in claims rejections.
Additionally, depending claims 2-3, 5-9, 11-15, and 22-27 are also rejected.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716